Citation Nr: 1041579	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  97-01 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include non-psychotic organic brain disorder (claimed 
as dementia).

2.  Entitlement to an increased disability rating for service-
connected hypertension with headaches, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to May 1982.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal form rating decisions rendered by the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri (the 
RO).

In a September 1996 rating action, the RO, in pertinent part, 
denied an increased disability rating for service-connected 
hypertension.  The Veteran indicated disagreement with that 
denial and, after being issued a Statement of the Case (SOC), 
perfected his appeal by submitting a substantive appeal (VA Form 
9) in November 1996.

In a March 1997 rating action, the RO denied a claim of 
entitlement to service connection for a head injury.  The Veteran 
perfected his appeal of that issue by submitting a substantive 
appeal in October 1997.  In an October 1998 rating decision, the 
RO again denied service connection for a head injury, this time 
characterized as a gunshot wound to the head, and for an organic 
brain disorder.

In October 2003 and again in August 2004, the Board remanded 
these claims.  

In a December 2005 decision, the Board, in part, denied the 
Veteran's claims for service connection for residuals of a head 
injury and an increased disability rating for service-connected 
hypertension with headaches.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a May 2010 Memorandum Decision, the Court 
vacated the December 2005 Board decision as it pertained to the 
issues listed herein, and remanded the case to the Board for 
further proceedings consistent with its decision.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its May 2010 Memorandum Decision, the Court indicated that 
there was a question as to whether the Veteran currently has 
residuals of a head injury, specifically a non-psychotic organic 
brain disorder.  It pointed out that the Board's December 2005 
decision did not provide a sufficient explanation in determining 
that the May 1998 VA examiner's diagnosis of non-psychotic 
organic brain disorder was of no probative value in light of the 
fact that the Board had conceded the incident of a head injury in 
service, and accepting the April 1999 and January 2005 VA 
examination reports' conclusions that there were no residuals of 
any in-service head trauma.  The Court suggested that the Board 
provide the Veteran another examination to determine whether he 
has a non-psychotic organic brain disorder related to service.  
Thus, on remand, the Veteran should be afforded an examination to 
determine the nature and etiology of any current residuals of a 
head injury, specifically a non-psychotic organic brain disorder.  

As to the issue of an increased disability rating for service-
connected hypertension with headaches, the Court noted that the 
Board determined that any impairment due to headaches need not be 
considered when ascertaining the level of severity of service-
connected hypertension.  The Court found that the Board provided 
insufficient reasons and bases in reaching that determination.  
The Court also indicated that the Board issued seemingly 
contradictory analysis in recognizing that service connection had 
been granted for headaches as part of the Veteran's hypertension, 
but then also finding that the headaches were not part of the 
service-connected hypertension.  The Court stated that the Board 
must determine whether separate ratings are appropriate for the 
Veteran's headaches and hypertension.  On remand, the Veteran 
should be provided an examination to determine the nature of the 
relationship between the Veteran's headaches and his 
hypertension.  


Accordingly, the case is REMANDED for the following actions:

1.	Schedule the Veteran for an examination to 
ascertain the nature and etiology of any 
current residuals of a head injury, 
specifically a non-psychotic organic brain 
disorder, to include an assessment as to 
whether any current disability is 
etiologically related to service.  The 
claims file and a copy of this Remand must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examination report must 
reflect that the claims file was reviewed 
in conjunction with the examination.

The examiner must clearly indicate whether 
the Veteran currently has residuals of a 
head injury, specifically a non-psychotic 
organic brain disorder.  

If a current disability is found, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that it is causally or 
etiologically related to the Veteran's 
period of active service. 

The examiner should specifically take into 
account an April 1982 emergency room 
record showing that the Veteran claimed 
that he had been "shot in the head," with 
a scalp laceration and a concussion, and 
the Veteran's service treatment records 
dated thereafter reflecting a history of 
being struck on the left side of the head 
with a lead pipe during an assault.  The 
examiner should also consider a service 
treatment record dated approximately nine 
days following the alleged assault 
indicating an assessment that, since there 
were no focalizing signs or changes in 
blood pressure, or vertigo, "this is most 
probably post concussive syndrome which 
may last up to a [year]."

The examiner should provide a rationale 
for the opinion provided and reconcile any 
opinion with any contradictory evidence of 
record.

2.	Schedule the Veteran for an examination to 
ascertain whether he has headaches related 
to his service-connected hypertension.  
The claims file and a copy of this Remand 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  The examination report must 
reflect that the claims file was reviewed 
in conjunction with the examination.

The examiner should indicate whether 
headaches are either caused by or 
permanently aggravated by Veteran's 
service-connected hypertension.  If the 
service-connected hypertension aggravated 
(i.e., permanently worsened) headaches, 
the examiner should identify the 
percentage of disability which is 
attributable to the aggravation, if 
possible.  The examiner should also 
comment on the severity of the Veteran's 
headaches.  

The examiner should provide a rationale 
for the opinion provided and reconcile any 
opinion with any contradictory evidence of 
record.

3.	Notify the Veteran that it is his 
responsibility to report for any scheduled 
VA examinations, and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	Then, after ensuring any other necessary 
development has been completed including 
associating any outstanding treatment 
records which the Veteran may identify, 
readjudicate the Veteran's claims.  If 
action remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.
      
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


